Case 8:16-bk-15157-CB   Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04   Desc
                          Main Document    Page 1 of 9
Case 8:16-bk-15157-CB   Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04   Desc
                          Main Document    Page 2 of 9
Case 8:16-bk-15157-CB   Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04   Desc
                          Main Document    Page 3 of 9
Case 8:16-bk-15157-CB   Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04   Desc
                          Main Document    Page 4 of 9
Case 8:16-bk-15157-CB   Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04   Desc
                          Main Document    Page 5 of 9
          Case 8:16-bk-15157-CB                   Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04                                      Desc
                                                    Main Document    Page 6 of 9




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 600, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON CHAPTER 7 TRUSTEE’S
MOTION FOR ORDER (1) AUTHORIZING SALE OF REAL PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS
AND ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 363(B) AND (F); (2)APPROVING OVERBID PROCEDURES; (3)
APPROVING BUYER, SUCCESSFUL BIDDER, AND BACK-UP BIDDER AS GOOD FAITH PURCHASER PURSUANT
TO 11 U.S.C. § 363(M); AND (4) AUTHORIZING PAYMENT OF UNDISPUTED LIENS AND OTHER ORDINARY COSTS
OF SALE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 20, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 20, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                  X Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 20, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



The Honorable Catherine Bauer, 411 W. 4th Street, 5th Floor, Santa Ana, CA 92701

                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



      November 20, 2018                            Kelly Adele
           Date                                   Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
0.0
      Case 8:16-bk-15157-CB        Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04      Desc
                                     Main Document    Page 7 of 9


                SERVICE LIST

MT. Yohai, LLC                                       Genesis Capital Master Fund II, LLC
Attn: Managing Member                                Attn: Lending Department
3991 MacArthur Blvd, Ste 125                         21650 Oxnard Street, Ste 1700
Newport Beach, CA 92660                              Woodland Hills, CA 91367

Jeffrey Yohai                                        Goe & Forsythe LLP
Agent for Service of Process for                     18101 Von Karman Avenue, Ste 1200
Mt. Yohai, LLC                                       Irvine, CA 92612
1550 Blue Jay Way
Los Angeles, CA 90039                                Hinds & Shankman LLP
                                                     c/o Hinds & Shankman LLP
Bowery Design and Development, Inc.                  21257 Hawthorne Boulevard, 2nd Floor
Attn: President                                      Torrance, CA 90503
8581 Santa Monica Boulevard, #204
West Hollywood, CA 90069                             Internal Revenue Service
                                                     P.O. Box 7346
Bowery Investment Group, Inc.                        Philadelphia, PA 19101
c/o Scott A. Kron, Esq.
Kron & Card LLP                                      Jessica Manafort
29222 Rancho Viejo Road, Suite 114                   703 Greenleaf
San Juan Capistrano, CA 92675                        Topanga, CA 90290
California TD Specialists
8190 East Kaiser Boulevard                           Kathleen Manafort
Anaheim, CA 92808                                    721 Fifth Avenue, #43G
                                                     New York, NY 10022
Crest Real Estate, LLC
Attn: Managing Member                                Los Angeles County Treasurer and Tax
11150 W. Olympic Boulevard, Ste 700                  Collector
Los Angeles, CA 90064                                P.O. Box 54110
                                                     Los Angeles, CA 90054
DCM P-9, LLC
c/o Wilson Keadjian Browndorf LLP                    PJNottingham, LLC
1900 Main Street, Suite 600                          c/o Wilson Keadjian Browndorf LLP
Irvine, CA 92614                                     1900 Main Street, Ste 610
                                                     Irvine, CA 92614
Employment Development Department
Bankruptcy Section, MS: A-340                        Paul Manafort
P.O. Box 2952                                        721 Fifth Avenue, #43G
Sacramento, CA 95812                                 New York, NY 10022

Franchise Tax Board                                  Samara Engineering
Bankruptcy Section MS A340                           Attn: President
P.O. Box 2952                                        9100 S. Sepulveda Boulevard, Ste 115
Sacramento, CA 95812                                 Los Angeles, CA 90045

Genesis Capital Master Fund II, LLC                  Securities Exchange Commission
c/o Jeffrey Dulberg                                  444 S. Flower Street, #1900
c/o Pachuslki Stang Ziehl & Jones LLP                Los Angeles, CA 90071
10100 Santa Monica Blvd, 13th Floor
Los Angeles, CA 90067                                State Board of Equalization
                                                     P.O. Box 942879
                                                     Sacramento, CA 94279
      Case 8:16-bk-15157-CB      Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04   Desc
                                   Main Document    Page 8 of 9


Yo-Ki Group (Walter Kim)
33 Union Square West 4R
New York, NY 10003

Baylor Holdings LLC
Attn: Managing Member
3991 MacArthur Blvd., #125
Newport Beach, CA 92660

Thomas Fanning
8581 Santa Monica Blvd., #204
Los Angeles, CA 90069

Robert L. Gerner III
c/o Sotheby's International Realty
9255 Sunset Blvd., Mezzanine
Los Angeles, CA 90069

Jeffrey Yohai
30254 Morning View Drive
Malibu, CA 90265
      Case 8:16-bk-15157-CB        Doc 258 Filed 11/20/18 Entered 11/20/18 16:56:04            Desc
                                     Main Document    Page 9 of 9


Electronic Mail Notice List
Simon Aron saron@wrslawyers.com
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Jeffrey W Dulberg jdulberg@pszjlaw.com
Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
Richard Girgado rgirgado@counsel.lacounty.gov
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Chad V Haes chaes@marshackhays.com, 8649808420@filings.docketbird.com
Michael J Hauser michael.hauser@usdoj.gov
D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
Scott A Kron scott@kronandcard.com
Marc Y Lazo mlazo@whbllp.com
Richard A Marshack rmarshack@marshackhays.com,
lbuchanan@marshackhays.com;8649808420@filings.docketbird.com
Sharon Oh-Kubisch sokubisch@swelawfirm.com,
gcruz@swelawfirm.com;jchung@swelawfirm.com;csheets@swelawfirm.com
Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com
Rachel M Sposato rsposato@jhindslaw.com, mduran@jhindslaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
